Citation Nr: 9922028	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  93-16 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 4, 1993, 
for a higher rate of additional compensation for dependents, 
based on the veteran's spouse's need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
June 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating action by the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO), which granted the veteran a higher rate 
of additional compensation for his dependent spouse, based on 
her need for regular aid and attendance, effective from March 
4, 1993.  

The veteran appeared and offered testimony before a member of 
the Board in October 1995.  The member who presided at this 
hearing is no longer associated with the Board.  A letter 
dated in March 1999 advised the veteran of this, and of his 
right to have another hearing conducted by a Board member 
making the final determination on his case.  The veteran was 
further advised that if he did not respond to this letter 
within 30 days the Board would assume he did not want an 
additional hearing and proceed accordingly.  The veteran did 
not respond to that letter.  The transcript of the veteran's 
October 1995 hearing testimony as well as evidence submitted 
at this hearing with a waiver of regional office 
consideration has been incorporated into the veteran's claims 
file.  The case will be decided on the evidence of record.  


FINDINGS OF FACT

1.  An examination report signed by a private physician 
attesting to the need of the veteran's spouse for the regular 
aid and attendance of another person was received on March 4, 
1993.  

2.  Prior to March 4, 1993, there had been no claim received 
for a higher rate of additional compensation for dependents 
based on the veteran's spouse's need for the regular aid and 
attendance of another person.  


CONCLUSION OF LAW

An effective date earlier than March 4, 1993, for a higher 
rate of additional compensation for dependents based on the 
spouse's need for regular aid and attendance is not 
warranted.  38 U.S.C.A. §§ 1115(1)(E), 5110(a), 5107 (West 
1991); 38 C.F.R. § 3.401(a)(3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, we find that he has presented a claim, 
which is plausible.  We are also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a).  

Increased compensation is payable to a veteran by reason of 
the veteran's spouse being in need of aid and attendance.  
38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(a)(2).  The law 
and regulations provide that for compensation purposes a 
person shall be considered to be in need of regular aid and 
attendance if he or she is (1) blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes 
or (2) a patient in a nursing home because of mental or 
physical incapacity or (3) establishes a factual need for aid 
and attendance under the criteria set forth in Section 
3.352(a).  38 C.F.R. § 3.351(c).  38 C.F.R. § 3.352(a) 
provides that determination as to need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as:  The inability of claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after file 
disallowance, or a claim for increase is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a).  The effective date of an 
award of additional compensation for dependents is 
specifically addressed in 38 C.F.R. § 3.401(a)(3):

Awards of pension or compensation payable 
to or for a veteran will be effective as 
follows: 

(a)	Aid and attendance and housebound 
benefits. 
...
(3)	Spouse, additional compensation 
for aid and attendance: Date of 
receipt of claim or date entitlement 
arose, whichever is later.  However, 
when an award of disability 
compensation based on an original or 
reopened claim is effective for a 
period prior to date of receipt of 
the claim additional disability 
compensation payable to a veteran by 
reason of the veteran's spouse's 
need for aid and attendance shall 
also be awarded for any part of the 
award's retroactive period for which 
the spouse's entitlement to aid and 
attendance is established.
(Authority: 38 U.S.C. 501; 
5110(b)(1), (2)) 

In this case the basic facts are not disputed.  The veteran, 
since August 1977, has been rated totally disabled as a 
result of service-connected residuals of rheumatoid 
arthritis, and is also entitled to special monthly 
compensation on account of loss of use of both lower 
extremities.  Additionally, since July 1982 he has been 
receiving special monthly compensation for loss of use of 
both upper extremities and a regular aid and attendance 
allowance.  

A report of examination provided to the veteran's spouse for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance was received on March 4, 1993.  This report noted 
that the veteran's spouse was status post cerebrovascular 
accident (CVA) with left hemiparesis.  The physician signing 
this examination report appears to have indicated by his 
signature that he had reviewed medical records of the 
veteran's spouse and concluded that she requires the daily 
personal health care services of a skilled provider without 
which she would require hospital, nursing home or other 
institutional care.  

Subsequent to receipt of this report, the RO by a March 1996 
rating decision granted the veteran an additional allowance 
for aid and attendance benefits for his spouse, effective 
March 4, 1993.  

Based on the above, it is clear that medical evidence to the 
effect that the veteran's spouse was in fact helpless and in 
need of regular aid and attendance was received on March 4, 
1993, with the receipt of the examination report described 
above.  A review of the veteran's claims file reveals that 
there are no reports on file prior to March 4, 1993, tending 
to suggest or otherwise show the veteran's spouse required 
regular aid and attendance.  Nor are there earlier 
communications which might be interpreted as claims for this 
benefit.  The veteran does not contend otherwise.  His 
contentions, reiterated in his testimony presented at his 
October 1995 hearing, are essentially to the effect that the 
additional aid and attendance allowance, which he is 
receiving, is inadequate.  Evidence submitted at this hearing 
included a physician's statement in a memo dated March 1995, 
to the effect that the appellant's spouse needs home 
attendance.  

Consequently, as per the above the law and regulations, the 
effective date of the benefit in question is March 4, 1993, 
the date of receipt of the veteran's claim.  By the time the 
claim was received, entitlement was shown.  Here we note that 
evidence received from a private physician constitutes a 
claim for increase in compensation as of the date of receipt 
when the evidence shows the reasonable possibility of 
entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (1998).

While the Board is sympathetic to the veteran's arguments 
that the allowance awarded is insufficient for the purpose 
intended, an effective date earlier than March 4, 1993, for 
the award of aid and attendance benefits is not in order.  


ORDER

An effective date earlier than March 4, 1993, for a higher 
rate of additional compensation for dependents, based on the 
need for regular aid and attendance of a spouse, is denied.  



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

